DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shlezinger et al. (2008/0231833) and in further view of Ravich (5,811,817).
Claim 1, 2, 13, 14
 	Shlezinger et al. (2008/0231833) discloses a method and a device providing a cuvette (Fig. 2C, Ref. 222) with an immersion material (Fig. 2C, Ref. 220); fixing the object in a holder (Fig. 8, Ref. 904); arranging the holder (Fig. 8, Ref. 904) in the cuvette (Fig. 2C, Ref. 222) containing the immersion material (Fig. 2C, Ref. 220) such that the object (Fig. 2C, Ref. 202) and at least a portion of the holder is immersed in the immersion material (Fig. 2C, Ref. 220, Fig. 8, Ref. 904, See Fig. 2C); and analyzing at least one of internal and external features of the object (Para. 0311), wherein analyzing comprises visualizing at least one of internal and external 

    PNG
    media_image1.png
    619
    657
    media_image1.png
    Greyscale

	Shlezinger et al. (2008/0231833) substantially teaches the claimed invention except that it does not show wherein, during the analyzing, the difference between the refractive index (RI) of the immersion material and the RI of at least an immersed portion of the holder which is in contact with the object, is less than 0.3. Ravich (5,811,817) shows that it is known to provide the difference between the refractive index (RI) of the immersion material (Fig. 12, Ref. 122) and the RI of at least an immersed portion of the holder (Fig. 12, Ref. 120A) which is in contact with the object (Fig. 12, Ref. 32A), is less than 0.3 or 0.2 (diamond immersed in liquid matching index and therefore the holder 120A would allow the diamond to disappear, therefore making the 

    PNG
    media_image2.png
    304
    530
    media_image2.png
    Greyscale

Claim 3, 15
 	Shlezinger et al. (2008/0231833) discloses illuminating (Fig. 2C, Ref. 206) the object (Fig. 2C, Ref. 202) while the object in the holder (Fig. 2C, Ref. 204) is immersed in the immersion material (Fig. 2C, Ref. 220), and detecting the illumination (Fig. 2C, Ref. 212) having passed through the illuminated object (Fig. 2C, Ref. 202).
Claim 4
 	Shlezinger et al. (2008/0231833) discloses the analyzing is controlled by computer means (Fig. 3, Ref. 230).  

Claim 5
 	Shlezinger et al. (2008/0231833) discloses the at least partially transparent object is a gemstone (Para. 0312).
Claim 6, 21
	Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) discloses the claimed invention except for the immersed portion of the holder is made of a material or a combination of materials belonging to the classes of glass, or quartz, or plastic. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) with with the holder material listed above since it was well known in the art that using such material is resistant to harsh conditions and therefore extend the useable life of the holder. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7
 	Shlezinger et al. (2008/0231833) discloses the immersion material is a transparent or translucent liquid (See Fig. 2C, Ref. 220).  
Claim 8
	Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) discloses the claimed invention except for the immersion liquid is oil. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) with the immersion liquid of oil since it was well known in the art that oil has a closer refractive index to glass, therefore improving examination of the object with minimal reflections. The examiner takes Official 
Claim 9, 19
 	Shlezinger et al. (2008/0231833) discloses analyzing comprises at least one of translating and rotating the holder, such that the visualizing of the object is done from a plurality of directions (Para. 0319).  
Claim 10-11, 16-17
	Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) discloses the claimed invention except for analyzing comprises selecting at least one monochromatic light source or at least one monochromatic light source set at a certain location from a plurality of monochromatic light sources set at different locations. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) with the different monochromatic light configurations listed above since it was well known in the art that using monochromatic light for detecting light reduces the amount of background noise, therefore improving overall signal detection. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12, 25
 	Shlezinger et al. (2008/0231833) discloses the analyzing comprises controlling (Fig. 3, Ref. 230) the temperature of the immersion material during the analyzing in order to control the difference between the RI of the immersion material and the RI of the immersed portion of the holder (Para. 0071, 0133).  
Claim 18
 	Shlezinger et al. (2008/0231833) discloses the cuvette has a flat bottom surface, and a first and second flat side surface perpendicular on the bottom surface (See Fig. 2B, Ref. 222). 
	Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) discloses the claimed invention except for illumination system comprises a first light source emitting light in the direction of the bottom surface, a second light source emitting light in the direction of the first side surface, and a third light source emitting light in the direction of the second side surface. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Shlezinger et al. (2008/0231833) in view of Ravich (5,811,817) with multiple illumination directions since it was well known in the art that positioning illumination on the sides and bottoms allows for uniform illumination of the object, therefore improving overall detection of defects in or on the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
 Claim 24
 	Shlezinger et al. (2008/0231833) discloses the holder is configured to mechanically clamp the object (Fig. 8, Ref. 910, 912).  

Relevant Prior Art
US 20180372647 A1 optical coherence tomography of gemstone
US 20150293038 A1 optical quality of high refractive index
US 20090147241 A1 evaluating a gemstone in immersion liquid
US 7324188 B1 color measurement is a gemstone

US 20050190356 A11 evaluating a gemstone

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.